WATSON, Judge.
Plaintiff, Rose Sonnier, brought this suit to retain her driving privileges after being notified by defendant, the State of Louisiana, Department of Public Safety, Financial Responsibility Division, that she must surrender her driver’s license for a thirty day period. The trial court rendered judgment on March 5, 1979, requiring plaintiff to relinquish her driver’s license, license plate and registration certificate for thirty days but granting her a temporary permit to drive without them during that time. The Department of Public Safety has perfected a devolutive appeal.
Since the thirty day period has long since passed and the appeal is not suspen-sive, no justiciable issue is presented. The matter is moot, and the appeal is dismissed. LSA-C.C.P. art. 2164; Behler v. Louisiana State Racing Commission, 251 La. 959, 207 So.2d 758 (1968). Costs, insofar as allowed by law, are taxed against the defendant, State of Louisiana, Department of Public Safety, Financial Responsibility Division.
APPEAL DISMISSED.
CULPEPPER, J., concurs for the reasons assigned by GUIDRY, J.
GUIDRY, J., concurs and assigns written reasons.